 

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

et: S$. OISTRIC

    
 

 

 

 

UNITED STATES OF AMERICA, PILE 0 .
Plaintiff PME 25 P 335 20 “(8-148
CLERK (OF ¢ COURT
Vv. Case No.
[18 U.S.C. §§ 2, 371, 1028A and 1347, and 42
U-S€.-8§ 1320a-7b(b)(1) and 1320a-7b(b)(2).]
DAVID GUERRERO and
ALEXANDER SHISTER,
Defendants.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
1. At all times material to this indictment:

a. Defendant David Guerrero (“Guerrero”) resided in Wisconsin and
represented himself to be employed at medical clinics described below as Clinic #1 and
Clinic #2. Guerrero was not a licensed medical professional.

b. Defendant Alexander Shister (“‘Shister”) resided in Wisconsin and was the
owner and operator of the following pharmacies (herein referred to collectively as “the
Pharmacies”) located in the Milwaukee, Wisconsin, area:

i. Medpoint Pharmacy, located at 2501 West Silver Spring Road,

Milwaukee, Wisconsin:

ii. Omnicare Pharmacy, located at 1134 West North Avenue,

Milwaukee, Wisconsin;

iii. Greenfield Pharmacy, located at 5233 South 27th Street,

Greenfield, Wisconsin;

oe
y

Case 2:20-cr-00148-JPS Filed 08/25/20 Page 1 of 12” Document 1
 

 

 

iv. Clinica Latina Pharmacy, located at 1238 South Cesar E Chavez

Drive, Milwaukee, Wisconsin.

c. The Medicare Program (“Medicare”) was a federally subsidized health
insurance program for persons who are age 65 or older or who are disabled: Medicare
was a “health care benefit program” and “federal health care program” that affected
interstate commerce. ,

d. The Wisconsin Medicaid Program, which was also known as Medical
Assistance, (“Medicaid”), was a health care benefit program funded jointly by the federal
government and the State of Wisconsin to pay for health care services provided to low-
income and other qualified individuals. Medicaid was a “health care benefit program”
and “federal health care program” that affected interstate commerce.

e. The Pharmacies applied for and were participating providers in Medicare
and Medicaid. As participating providers in Medicare and Medicaid, the Pharmacies
agreed to abide by the laws, rules, regulations, policies, and procedures that governed
reimbursement by Medicare and Medicaid.

f. A person may not offer, pay, solicit, or receive money in exchange for
referring Medicare and Medicaid beneficiaries to participating providers in Medicaid or
Medicare, or arranging for the ordering of services or items, such as prescriptions for
compounded medications, that may be paid for, in whole or in part, by Medicare or
Medicaid. Such payments constitute illegal bribes or kickbacks.

g. Clinic #1 was located in Milwaukee, Wisconsin. Doctor #1 was the
operator and primary physician at Clinic #1. Clinic #1 was a participating provider in
Medicare and Medicaid, and a large number of Clinic #1’s patients were Medicare and

Medicaid beneficiaries.

2
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 2 0f12 Document 1
 

 

 

 

h. Clinic #2 was located in Milwaukee, Wisconsin. Doctor #2 was the
operator and primary physician at Clinic #2. Clinic #2 was a participating provider in
Medicare and Medicaid, and a large number of Clinic #2’s patients were Medicare and
Medicaid beneficiaries.

i. Compounded medications were drugs that were combined, mixed, or
altered from other drugs by licensed pharmacists or other licensed practitioners, pursuant
to valid prescriptions issued by licensed medical professionals (“prescribers”), to meet
the specific needs of individual patients.

j. For prescription drugs, including compounded medications, to be
appropriately reimbursed, Medicare and Medicaid required that these drugs be dispensed
pursuant to valid prescriptions and be medically necessary for the treatment of covered
illnesses. In other words, Medicare and Medicaid would not reimburse prescription drugs,
including compounded medications, which were not medically necessary or dispensed
without a valid prescription.

k. The Pharmacies prepared and dispensed, among other things, certain
compounded medications, namely, topical creams that were prescribed purportedly to

treat a variety of pain-related conditions.

3
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 3 0f12 Document 1
 

 

 

COUNT ONE
(Conspiracy)

THE GRAND JURY FURTHER CHARGES THAT:

2. The allegations in paragraph 1 of this Indictment are re-alleged and incorporated
by reference.

3. From approximately September 2016 and continuing thereafter through

approximately June 2018, in the State and Eastern District of Wisconsin,

DAVID GUERRERO and
ALEXANDER SHISTER

knowingly conspired and agreed with each other and with others known and unknown to the
Grand Jury, to commit offenses against the United States, namely, to knowingly and willfully
solicit, receive, offer, and pay remuneration, specifically kickbacks and bribes, in return for
referring, and inducing a person to refer, individuals to the Pharmacies for the furnishing and
arranging for the furnishing of, and for ordering and arranging for the ordering of, any item and
service for which payment may be made in whole or in part by Medicare and Medicaid, in
violation of Title 42, United States Code, Sections 1320a-7b(b)(1)(A), 1320a-7b(b)(2)(A), 1320a-
7b(b)1)(B), and 1320a-7b(b)(2)(B).
Manner and Means of the Conspiracy
4. The manner and means sought to accomplish the objects and purposes of the
conspiracy included, among other things:
a. Starting in approximately September 2016, Shister agreed to pay money to
Guerrero in exchange for Guerrero arranging to have prescriptions for compounded pain
cream medications sent to and filled at the Pharmacies.
b. Guerrero identified and caused others to identify Medicaid- and Medicare-
eligible patients of Clinic #1 and Clinic #2 to receive prescriptions for compounded pain

cream medications, even though Guerrero is not a licensed medical provider.

4
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 4o0f12 Document 1
 

 

C. Guerrero obtained, used, and edited, and caused others to obtain, use, and

edit, preprinted prescription forms for compounded pain cream medications.

d. Guerrero sent, and caused others to send, to the Pharmacies, prescriptions
for compounded pain cream medications to be filled and dispensed at the Pharmacies,
without input from the patients regarding which pharmacy to use.

e. Shister, as owner and operator of the Pharmacies, submitted, and caused
others to submit, claims for reimbursement to Medicare and Medicaid for filling
prescriptions for compounded pain cream medications procured through kickback
payments made to Guerrero.

f. Between on or around September 2016, through on or around January
2018, Shister, through the Pharmacies, submitted claims for reimbursement to Medicare
and Medicaid totaling substantial sums for filling numerous prescriptions for
compounded pain cream medication for patients of Clinic #1 and Clinic #2.

g. From on or around September 2016, through on or around January 2018,
Shister, through the Pharmacies, paid Guerrero substantial remuneration in exchange for
Guerrero referring individuals to the Pharmacies, and for arranging for the furnishing and
the ordering of prescriptions for compounded pain cream medications to be filled by the

Pharmacies.

Acts in Furtherance of the Conspiracy
5. In furtherance of the conspiracy and to accomplish the objects and purposes of the
conspiracy, the following acts, among others, were committed and were caused to be committed:
a. On or around October 9, 2016, Guerrero sent an email to N.W. stating in
part, “Please speak to Alex to confirm every 2 weeks for payment on compounds,”

referring to Alexander Shister. N.W. responded in part, “Alex is aware is [sic] owes you

5
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 5of12 Document 1
 

 

 

$600 more. Total of $1600 for 16 scripts up to 9/30,” and Guerrero replied in part,
“Sounds great.”

b. On or around October 24, 2016, Guerrero sent an email to N.W. with a
preprinted prescription form for compounded pain cream medication that listed
ingredients, had place holders for patient information, had place holders for prescriber
information, and had instructions to “Please fax to 414-461-6007,” which was a fax
number associated with Medpoint Pharmacy.

c. On or about the dates listed in Counts Two through Nine of this
Indictment, Guerrero solicited and received kickback payments from Shister.

d. On or about the dates listed in Counts Ten through Seventeen of this
Indictment, Shister, through the Pharmacies, offered and paid kickbacks to Guerrero.

e. On or before June 7, 2018, Guerrero took and kept in his possession jars of
compounded pain cream medications that had been filled by the Pharmacies for patients
of Clinics #1 and #2.

All in violation of Title 18, United States Code, Section 371.

Case 2:20-cr-00148-JPS Filed 08/28/20 Page 6 of 12 Document 1
 

 

COUNTS TWO THROUGH NINE
(Soliciting and Receiving Kickbacks)

THE GRAND JURY FURTHER CHARGES THAT:

6. Paragraphs 1 through 4 of this Indictment are re-alleged and incorporated by
reference.

7. On or about the dates set forth below, in the State and Eastern District of

Wisconsin,

DAVID GUERRERO
knowingly and willfully solicited and received remuneration, including any kickback and bribe,
directly and indirectly, from Alexander Shister and the Pharmacies in the form of payment, as set
forth below, in return for referring an individual to the Pharmacies for the furnishing and
arranging for the furnishing of, and for ordering and arranging for the ordering of, items and
services, namely, the filling and dispensing of prescription compounded medication, for which

payment may be made in whole or in part under federal health care programs, including

 

 

 

 

 

 

 

 

 

Medicare and Medicaid:
Count Date Payment Source Approximate Amount

2 Oct. 5, 2016 Medpoint Pharmacy $1,000
3 Oct. 17, 2016 Medpoint Pharmacy $3,300
4 Jan. 10, 2017 Medpoint Pharmacy $8,200
5 Jan. 24, 2017 Medpoint Pharmacy $6,000
6 Feb. 9, 2017 Medpoint Pharmacy $8,000
7 July 10, 2017 Greenfield Pharmacy $2,780
8 Oct. 24, 2017 Omnicare Pharmacy $1,350
9 Nov. 6, 2017 Greenfield Pharmacy $800

 

 

 

 

 

 

Each in violation of Title 42, United States Code, Section 1320a-7b(b)(1).
7 .
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 7 of12 Document 1
 

COUNTS TEN THROUGH SEVENTEEN
(Offering and Paying Kickbacks)

THE GRAND JURY FURTHER CHARGES THAT:

8. Paragraphs 1| through 4 of this Indictment are re-alleged and incorporated by
reference.

9. On or about the dates set forth below, in the State and Eastern District of

Wisconsin,

ALEXANDER SHISTER
knowingly and willfully offered to pay, paid, and caused to be paid, remuneration, including any
kickback and bribe, directly and indirectly, to David Guerrero in the form of payment, as set
forth below, to induce Guerrero to refer an individual to the Pharmacies for the furnishing and
arranging for the furnishing of, and to arrange for the ordering of, an item and service, namely,
the filling and dispensing of prescription compounded medication, for which payment may be

made in whole or in part under federal health care programs, including Medicare and Medicaid:

 

 

 

 

 

 

 

 

 

Count Date Payment Source Approximate Amount

10 Oct. 5, 2016 Medpoint Pharmacy $1,000
11 Oct. 17, 2016 Medpoint Pharmacy $3,300
12 Jan. 10, 2017 Medpoint Pharmacy $8,200
13 Jan. 24, 2017 Medpoint Pharmacy $6,000
14 Feb. 9, 2017 Medpoint Pharmacy $8,000
15 July 10, 2017 Greenfield Pharmacy $2,780
16 Oct. 24, 2017 Omnicare Pharmacy $1,350
17 Nov. 6, 2017 Greenfield Pharmacy $800

 

 

 

 

 

 

Each in violation of Title 42, United States Code, Section 1320a-7b(b)(2).

8
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 8 of12 Document 1
 

 

COUNTS EIGHTEEN THROUGH TWENTY
(Health Care Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

10. Paragraphs 1 through 4 of this Indictment are re-alleged and incorporated by
reference.

11. From approximately September 2016 and continuing thereafter through

approximately June 2018, in the State and Eastern District of Wisconsin,

DAVID GUERRERO,
in connection with the delivery of and payment for health care benefits, items, and services, did
knowingly and willfully execute and attempt to execute a scheme to defraud Medicaid and
Medicare and to obtain money from Medicaid and Medicare by means of material false and
fraudulent pretenses and representations (hereinafter the “scheme”), which scheme is more fully
described below.
The Scheme
12. Guerrero’s scheme was essentially as follows:

a. Guerrero identified, and caused others to identify, Medicaid and Medicare
beneficiaries who were patients at Clinic #1 and Clinic #2, to receive prescriptions for
compounded medications;

b. Guerrero generated and otherwise obtained fraudulent prescriptions for
compounded pain cream medications in the names of these Medicaid and Medicare
beneficiaries that were often not medically necessary, not timely provided to patients,
based on an invalid prescriber-patient relationship, and induced by kickbacks and bribes;

c. Guerrero caused the fraudulent prescriptions to be sent to and filled at the

Pharmacies, which then submitted claims for reimbursement to Medicaid and Medicare.

9
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 9of12 Document 1
 

Execution of the Scheme

13. On or about the dates listed below, Guerrero executed the scheme by causing and

attempting to cause the fraudulent prescriptions to be sent to and filled at the pharmacy listed

below, which then submitted a claim for reimbursement to Medicaid, and was paid by Medicaid,

as listed below:

 

 

 

 

 

 

 

 

 

 

 

18 Nov. 16, 2016 K.W. Medpoint 322581 Doctor #2 | $749.72
19 Feb. 9, 2017 A.V.M Medpoint 327698 Doctor #1 $661.60
20 July 27, 2017 R.R. Omnicare 293942 Doctor #1 $573 49

 

Each in violation of Title 18, United States Code, Sections 1347 and 2.

10
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 10o0f12 Document 1

 
COUNTS TWENTY-ONE THROUGH TWENTY THREE
(Aggravated Identity Theft)

THE GRAND JURY FURTHER CHARGES THAT:
14. Paragraphs 1 through 4 of this Indictment are re-alleged and incorporated by
reference.

15. Onor about the dates listed below, in the State and Eastern District of Wisconsin,

DAVID GUERRERO
knowingly transferred, possessed, and used, without lawful authority, a means of identification of
another person, that is, the name and date of birth of the individual with the below-listed initials,
during and in relation to the below-listed felony offense charged in this Indictment, knowing that

the means of identification belonged to another actual person:

 

 

 

Count Date Felony Offense Initials
1 Nov. 16,2016 Health Care Fraud (18 U.S.C. § 1347) as charged in KW.
Count 18
OD) Feb. 9, 2017 Health Care Fraud (18 U.S.C. § 1347) as charged in AVM.

Count 19

 

| 23 July 27, 2017 Health Care Fraud OES § 1347) as charged in RR.

 

 

 

 

 

 

Each in violation of Title 18, United States Code, Sections 1028A and 2.

11
Case 2:20-cr-00148-JPS Filed 08/25/20 Page 11o0f12 Document 1

 
 

 

FORFEITURE NOTICE

16. | Upon conviction of one or more federal health care offenses, in violation of Title
18, United States Code, Section 371; Title 42, United States Code, Section 1320a-7b(b); or Title
18 United States Code, Section 1347, as set forth in Counts One through Twenty of this Indictment,
the defendant shall forfeit to the United States of America, pursuant to Title 18, United States
Code, Section 982(a)(7), any property, real or personal, constituting or derived, directly or
indirectly, from gross proceeds traceable to the commission of offense. The property to be forfeited
includes, but is not limited to a sum of money equal to the proceeds derived from or obtained as a
result of such offense.

17. If any of the property described above, as a result of any act or omission by the
defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of
substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 18, United States Code, Section 982(b)(1).

A TRUE BILL:
F P IN

Dated: 8 last 10

Pan 1 ~~

MATTHEW D. KRUEGER

United States Attorney oan

Case 2:20-cr-00148-JPS Filed 08/5/20 Page 12 of 12 Document 1
